 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Interior Electric Incorporated Nevada, a               Case No. 2:18-cv-01118-JAD-VCF
   domestic corporation,
 4
           Plaintiff                                       Order Adopting Report and
 5 v.                                                 Recommendation to Grant Philcor TV &
                                                        Electronic Leasing, Inc. dba Nedco
 6 T.W.C. Construction, Inc., a Nevada                 Supply’s Motion for Determination of
   corporation, et al.,                                       Good Faith Settlement
 7
          Defendants                                             [ECF Nos. 163, 167]
 8

 9

10            On November 22, 2019, Magistrate Judge Ferenbach conducted a hearing on Defendant

11 Philcor TV & Electronic Leasing, Inc. dba Nedco Supply’s unopposed Motion for Determination

12 of Good Faith Settlement 1 and now recommends that I grant it. 2 The deadline to respond to that

13 recommendation passed without objection or any request to extend the deadline to file one.

14 “[N]o review is required of a magistrate judge’s report and recommendation unless objections

15 are filed.” 3

16            IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

17 [ECF No. 167] is ADOPTED in full;

18            IT IS FURTHER ORDERED THAT Philcor TV & Electronic Leasing, Inc. dba Nedco

19 Supply’s Motion for Determination of Good Faith Settlement [ECF No. 163] is GRANTED.

20 The settlement between Philcor TV & Electronic Leasing, Inc. dba Nedco Supply and Interior

21
     1
22       ECF No. 163.
     2
         ECF No. 167.
23   3
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1 Electric Incorporated Nevada is deemed to be in good faith as contemplated by Nev. Rev. Stat. §

 2 17.245.

 3        Dated: January 2, 2020

 4                                                        _________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
